Case 2:12-md-02327 Document 9198 Filed 12/17/20 Page 1 of 2 PageID #: 216177




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


IN RE: ETHICON, INC.
PELVIC REPAIR SYSTEMS
PRODUCTS LIABILITY LITIGATION                                              MDL 2327


THIS DOCUMENT RELATES TO CASES
IDENTIFIED ON EXHIBIT A

                        MEMORANADUM OPINION AND ORDER

       On November 16, 2020, I entered an order directing plaintiffs on Exhibit A to show cause

on or before December 16, 2020, why their cases should not be dismissed as to Ethicon, Inc. and

Johnson & Johnson (collectively “Ethicon defendants”) for failure to prosecute pursuant to Rule

41(b) of the Federal Rules of Civil Procedure and Rule 41.1 of the Local Rules of Civil Procedure.

       Plaintiffs in the cases on Exhibit A have not responded to the court’s Show Cause Order.

The court ORDERS, pursuant to Rule 41(b) of the Federal Rules of Civil Procedure and Rule 41.1

of the Local Rules of Civil Procedure and after weighing the factors identified in Ballard v.

Carlson, 882 F.2d 93, 95 (4th Cir. 1989), that Ethicon, Inc. and Johnson & Johnson, as indicated

on Exhibit A, are dismissed without prejudice. No defendants remain, and the court DIRECTS

the Clerk to dismiss the cases on Exhibit A and strike them from the active docket.

        The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party in the cases on Exhibit A.

                                             ENTER: December 17, 2020
Case 2:12-md-02327 Document 9198 Filed 12/17/20 Page 2 of 2 PageID #: 216178




                                       Exhibit A

Case Number      Case Name                            Remaining Defendant(s)
2:18-cv-00318    Dunagan v. Ethicon, Inc., et al.     Ethicon, Inc., Johnson & Johnson
2:15-cv-03328    Rodriguez v. Ethicon, Inc., et al.   Ethicon, Inc., Johnson & Johnson
